Citation Nr: 0901965	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder, 
status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The RO in Chicago, 
Illinois, has jurisdiction over the case.

In August 2008, as support for his claim, the veteran 
testified at a hearing at the RO in Chicago before the 
undersigned Veterans Law Judge (VLJ) of the Board - also 
commonly referred to as a Travel Board hearing.  During the 
hearing the veteran submitted additional evidence in support 
of his claim and waived his right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  


FINDING OF FACT

The veteran's right knee disorder was not caused or made 
permanently worse by his military service.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consider, as well, that the RO issued 
that November 2005 VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that three 
letters in 2006 - one in March and two in May, also informed 
him of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And since providing the additional VCAA notice in those March 
and May 2006 letters, the RO has gone back and readjudicated 
the veteran's claim in the March 2007 statement of the case 
(SOC), including considering any additional evidence received 
in response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Disabled American Veterans 
(DAV), and his representative more recently submitted 
additional argument in May 2008 as further support for his 
claim.

The veteran's service treatment records (STRs) are 
unavailable.  An October 2002 letter from the National 
Personnel Records Center (NPRC), a military records 
repository, confirms these records are unavailable and 
presumed destroyed in a 1973 fire at that facility.  
Furthermore, a March 2007 letter from VA confirms that all 
procedures to locate these records have been followed to no 
avail.  Therefore, the Board finds that additional attempts 
to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  And so, when, as here, the veteran's 
STRs are lost or missing, VA has a heightened duty to 
consider the applicability of the benefit-of-the-doubt rule, 
to assist him in developing the claim, and to explain the 
reasons and bases for its decision ...."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A medical examination has not been scheduled, or a medical 
opinion obtained, in response to the veteran's claim for a 
right knee condition.  However, as will be explained, he has 
not satisfied his initial evidentiary burden of presenting 
evidence suggesting a relationship between this current 
condition and his military service.  And VA is not obligated 
to request an examination and opinion in such a circumstance.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA also is 
not obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).

Therefore, with respect to the duty to assist, the RO 
followed the correct procedures in attempting to obtain the 
veteran's STRs, and in obtaining his military discharge 
records and private medical records, which are available for 
consideration.  Neither he nor his representative has 
contended that any additional evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  It is not prejudicial to the 
veteran for the Board to proceed to finally decide the claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).

Whether the Veteran is Entitled to Service Connection for a 
Right Knee Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  The veteran has received a 
diagnosis of chondromalacia patella, medial meniscus tear, 
status post medial meniscectomy.  See the report of his 
December 1984 surgery at South Chicago Community Hospital.  
So he has established that he has a current right knee 
disability or, at the very least, that he did in 1984.

Therefore, the determinative issue is whether the veteran's 
right knee condition is related to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Concerning this, the veteran asserts that, while on active 
duty, he stepped in a hole in April 1953 and injured his 
right knee during a physical training (PT) exercise.  See the 
transcript of his August 2008 hearing testimony and the 
statements he had made previously in his May 2007 substantive 
appeal (VA Form 9).  He says that when treated for the injury 
he was told that he had probably torn his anterior cruciate 
ligament (ACL), that he was temporarily excused from further 
PT, and that the treating military physician informed him 
that he could either have surgery or "let nature take its 
course."  He also asserts that, upon separation from 
military service in October 1954, his right knee was still 
bothersome and that he was told to sign his separation 
documents or be subject to further evaluation, which would 
delay his discharge.  His DD Form 214, however, which is 
available for consideration in this appeal, indicates he was 
discharged without any wounds.  Moreover, lacking the 
necessary medical training and expertise, he is not competent 
to provide a probative opinion as to whether any current 
impairment in his right knee is attributable to that injury 
in service - even were the Board to resolve all reasonable 
doubt in his favor (because of his missing records from 
service) and assume, for the sake of argument, that he 
sustained that injury in service as he is now alleging.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



It is indeed unfortunate the veteran and the Board do not 
have the benefit of his medical records from service to 
document that purported injury and any treatment he may have 
received in the aftermath of it or restrictions on his PT.  
But again, the Board will give him the benefit of the doubt 
and presume he sustained that alleged injury (because his 
missing records from service preclude him from otherwise 
establishing that he did).  Nevertheless, although there is a 
heightened obligation to more fully explain the reasons and 
bases for a decision, when, as here, there are missing 
service treatment records, this, alone, does not obviate the 
need for the veteran to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
currently claimed condition and his military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing service treatment records do not lower the threshold 
for an allowance of a claim.  There is no reverse presumption 
for granting a claim.  The legal standard for proving a claim 
is not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, as mentioned, there is not the 
required supporting medical nexus evidence in this particular 
instance.

The Board sees the veteran initiated his claim for service 
connection for a right knee condition in 2005, so nearly 50 
years after his discharge from military service.  And when 
asked during his August 2008 hearing "[w]hat took so long" 
to file a claim, he responded that he thought his right knee 
would improve and that "eventually, after several years, it 
didn't get any better, and then [he went to see a 
physician]."  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has determined that a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of the claimed condition 
after service is a factor for consideration in deciding 
whether the current condition relates back to service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  That 
said, however, the veteran appears to assert that his 
condition has been continuous since that 1953 injury in 
service, rather than pointing to any subsequent initial 
manifestation of symptoms.

In any case, the veteran has submitted his private medical 
records to document his condition, beginning in February 1984 
- nearly 30 years after his discharge from military service.  
This evidence includes his treatment records from 
Southeastern Medical Center in Chicago, Illinois.  These 
records also include an attending physician's report from a 
private physician, K.C., M.D., dated in January 1985.  The 
report indicates the veteran was being treated for his right 
knee condition.  The report asks, "[w]hen did symptoms first 
appear or accident happen?" and the recorded answer is 
February 12, 1984.  The report further asks, "[w]hen did 
patient first consult you for this condition?" and the 
recorded answer is February 13, 1984.  The report further 
asks, "[h]as patient ever had same or similar condition?" 
and the recorded answer is "No."  And so, this document, 
along with the absence of any other medical treatment records 
showing relevant complaints, etc., suggests the veteran 
initiated treatment for his right knee condition in February 
1984, not because of any injury that had occurred to this 
knee while he was in the military many years earlier, rather, 
because of other unrelated factors.  Indeed, even he readily 
acknowledged as much when treated in 1984.  Contemporaneous 
statements and medical findings may be given more probative 
weight than evidence to the contrary offered many years 
later, long after the fact.  Cf. Struck v. Brown, 9 Vet. App. 
155 (1996).

During his August 2008 hearing, the veteran explained that 
what "brought it to this point" (referring to why he 
finally had sought treatment in 1984) was that his knee 
"just gave out" and he fell down a flight of stairs, 
subsequently ending up in the hospital.  When asked when did 
this incident occur, he replied that the incident "was 
probably a year or six months before [he had] the surgery."  



The record on appeal also includes a report from South 
Chicago Community Hospital of the veteran's surgery, which 
shows it was performed in December 1984, by the same 
physician, Dr. K.C.  And so, the veteran's assertion that he 
fell down a flight of stairs some 6 to 12 months prior to his 
surgery in December 1984 is factually consistent with him 
having earlier initiated treatment with Dr. K.C. in February 
1984.  Moreover, it was in February 1984 that the veteran 
expressly denied having previously injured his right knee (so 
including while in the military) or of having previously 
experienced any relevant symptoms or of having had the same 
or similar right knee condition.  And, yet, he attributes his 
current right knee condition to his military service, rather 
than to his intervening injury as the source of his present 
disability, namely, falling down the stairs February 1984 - 
the same month that his records begin to show that he began 
treatment for his right knee.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, and consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including 
lay evidence).

Thus, while the veteran may earnestly believe that his 
current right knee condition is a continuation of the 
symptoms associated with his asserted in-service injury, the 
record fails to provide any competent medical evidence in 
support of his claim and, in fact, provides evidence against 
it.  And as there is no objective evidence suggesting he had 
this disability during service, including as a result of 
trauma, and no competent evidence otherwise suggesting a link 
between this disorder and his military service, the Board is 
left only to conclude that a remand for an examination and/or 
medical nexus opinion is not necessary to decide the claim.  
See again McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).




For these reasons and bases, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current right knee condition was incurred in or 
aggravated by his military service, so there is no reasonable 
doubt to resolve in his favor (beyond that noted) and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

The claim for service connection for a right knee disorder is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


